Citation Nr: 1340670	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  05-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a groin disability.

4.  Entitlement to service connection for a hematoma of the left tibia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran previously requested a hearing with the Board, but withdrew that request in November 2008.  No hearing request is pending.  

These matters were previously remanded by the Board in September 2008, January 2011, and March 2013, and have now been returned to the Board for further appellate action.

In a March 2013 statement, the Veteran noted he wanted a tooth pulled by VA to be replaced.  If the Veteran wishes to file a claim related to his teeth, he should do so with specificity at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2013).  

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In its March 2013 remand, the Board instructed, in part, that the Veteran should be sent corrective notice telling him what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denials of service connection for a back disability, an acquired psychiatric disorder, and a groin disability.  To be clear, all three of these claims were last finally denied by a June 2000 Board decision.  In that decision, the Board found that (1) the evidence did not provide a link between the Veteran's post service psychiatric disorder and service; (2) although there was current evidence of low back disabilities, there was no evidence to link these disabilities to service; and (3) the evidence did not link any current groin condition to service.  

Notice letters were sent to the Veteran in March and May 2013; however, neither letter properly informed him of the reasons his claims were previously denied.  This should be remedied on remand.  

The March 2013 Board remand also instructed that the Veteran should be provided an examination and a medical opinion should be obtained regarding whether he has any current residuals of the hematoma of the left tibia documented during service.  Two examinations were undertaken and a medical opinion was obtained; however, the medical opinion contains an inadequate rationale.  Specifically, while the examiner opined that the Veteran's current osteoarthritis of the bilateral knees was more likely related to his work as a delivery driver, she did not explain why it was less likely that the disability was related to the hematoma in service.  As a result, an additional medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran corrective VCAA notice that includes an explanation as to when and why his underlying claims for service connection for a low back disability, acquired psychiatric disorder, and groin disability were last denied.  

The notice should specifically indicate that these three claims were last denied by VA in a June 2000 decision by the Board.  The claim related to an acquired psychiatric disorder was denied because the evidence did not provide a link between the Veteran's post service psychiatric disorder and service.  The claim related to a low back disability was denied because although there was current evidence of low back disabilities, there was no evidence to link these disabilities to service.  The claim related to a groin disability was denied because the evidence did not link any current groin condition to service.  

2. After the above has been accomplished, schedule the Veteran for an appropriate VA examination to determine if he has any current residuals of a hematoma of the left tibia.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any current residuals of the subperiosteal hematoma of the left tibia documented during service.  

A rationale for all opinions expressed should be provided.

3.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


